Notice of Allowance
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on December 29, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The invention, as now claimed, concerns an improvement to known techniques for quickly switching the viewing angle within a three dimensional environment, such as a video game. As shown in FIG. 11, for example, a viewing angle switching region 1120 is displayed across an edge of the user interface 1100, and by touching a portion of the compass, the user can quickly switch views to an angle corresponding to the touched angle on the compass.
One aspect of the claimed invention that distinguishes it from the prior art is the idea that there is initially a set of angles displayed on the compass 1120 as a set of first subregions, but then, after switching the viewing angle, “the first subregions [are] displayed in the second user interface . . . in a second order.” In other words, as a consequence of switching the viewing angle, the angles displayed on the compass wrap around to the other end of the compass. This can be seen in FIG. 13, where, after the user pivots to the angle corresponding to first subregion 6, the first two subregions 1–2 slide off the left end of the compass and wrap around from the right end.
While the concept is distinguishable, the language of the claims remained broad enough to read on Cragun’s disclosure. Cragun discloses, for example, a similar compass strip 320 where the angles wrap back around as the user pivots a sufficient amount. Cragun also discloses a relative control 324 that rotates to show the user which direction in the 3D environment they are currently facing. The relative control 324, although round, would nevertheless fall within the scope of displaying “the first subregions . . . in the second user interface . . . in a second order.”
Therefore, in order to bring the claims into compliance with the nonobviousness requirement of 35 U.S.C. § 103, the present Examiner’s Amendment narrows the scope of the claims in two key respects. First, it requires all 360 degrees of the compass to be displayed at the same time. This range is critical to overcoming the prior art, because much of the prior art teaches a similar compass strip (e.g., 
Second, the Examiner’s Amendment prevents the claims from reading on the relative control 324 (and similar embodiments in other references) by requiring each of the angles to be adjacent to one another in a single line.  
Accordingly, with the Examiner’s Amendment now entered, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142